Opinion filed November 21, 2013




                                        In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-13-00151-CV
                                   __________

                 IN THE MATTER OF THE ESTATE OF
                    SWEETIE J. BOYLE, DECEASED


                        On Appeal from the County Court
                               Midland County, Texas
                           Trial Court Cause No. P11,674



                                      ORDER
      The court is presented with yet another motion to extend the time within
which to file Appellant’s brief.
      The clerk’s record was originally due to be filed in this court on June 10,
2013. However, the record was not filed until July 11, 2013, because Appellant
did not pay for it until this court directed him to do so.
      Appellant’s brief was originally due in this court on August 22, 2013.
However, a few days before, on August 16, 2013, Appellant filed his first motion
to extend the time within which to file his brief; counsel stated that he was not able
to complete the brief because he was busy. This court extended the due date to
September 23, 2013.
      However, on September 19, 2013, Appellant filed a notice of appearance of
new counsel.     At that same time, Appellant filed his second motion for an
extension of time within which to file his brief. Once again, this court granted
Appellant’s motion, and his brief was due on November 22, 2013. And, once
again, Appellant has asked this court to extend the due date; he seeks an extension
until January 22, 2014. After the clerk’s record has been on file for over four
months, Appellant has only now discovered that it is incomplete and seeks this
extension in order that the clerk of the trial court might file a supplemental clerk’s
record.
      The court reluctantly grants the motion for extension of time. Appellant’s
brief is now due to be filed in this court on January 22, 2014. We note that by then
this appeal will have been on file for eight months before it has been initially
briefed by Appellant. The court expects Appellant to timely file his brief.



                                                    PER CURIAM


November 21, 2013
Panel consists of: Wright, C.J.,
and Bailey, J.

Willson, J., not participating.




                                          2